DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 11/14/2022, with respect to the rejection(s) of claim(s) 35 under Berg and Orellano have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berg, Orellano and Bunker et al. US 2016/0136054.

Applicant’s arguments, see remarks, filed 11/14/2022, with respect to claims 31, 34 and their dependent claims have been fully considered and are persuasive.  The 103 rejections of claims 31, 34 and their dependent claims have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. US 2017/0132867 in view of Orellano et al. US 10,025,908 and Bunker et al. US 2016/0136054.
Berg discloses a system for dispensing medicine to a patient, comprising:
(Re claim 35) “a processor” (454 figure 10A). “a dispensing tray having a plurality of object bins and a dispensing chute” (220,224,816 figure 7,11B). “a robotic arm having a gripper at a distal end configured to grip pills from at least one of the plurality of object bins, wherein the robotic arm is configured to extend and retract in a direction perpendicular to a plane of the dispensing tray to grip a pill from at least one of the plurality of object bins and dispense the pill to the dispensing chute, wherein a relative 360-degree motion along a horizontal plane between the dispensing tray and the robotic arm positions the robotic arm above the plurality of object bins and the dispensing chute” (410, 860 figure 8, 11A,11B). “one or more device sensors operably coupled to the processor to capture images of patient activity” (para 0136). “a memory operably coupled with the processor, wherein the memory encodes processor executable program instructions and data to program and configure the processor to control the medicine dispenser and to communicate with a pharmacy server, a physician server, a caregiver device, patient selected third parties, and one or more patient sensors” (para 0054,0124,0136,0178). “wherein the processor executable program instructions are configured to: transfer patient data sensed and communicated by the one or more patient sensors to the pharmacy server, the physician server, or both” (para 0126-0130). “deliver a dose to the patient via the medicine dispenser based on the patient data” (para 0131). “in response to determining the dose is not consumed by the patient within the predetermined period of time, automatically initiating audio communication or video communication between the physician server of the prescribing physician and the user device of the patient” (para 0054,0056,0134).
Berg does not disclose analyzing the captured images of patient activity to identify images that correlate with image data representative of various patient activity states associated with medication adherence, and wherein the captured images are time stamped based on time of capture to validate the timing of medication adherence, nor determining if the dose is consumed by the patient within a predetermined period of time based on the analysis of the captured images and the patient data sensed and communicated by the one or more patient sensors, wherein the patient data comprises a biological response.
Orellano teaches analyzing the captured images of patient activity to identify images that correlate with image data representative of various patient activity states associated with medication adherence, and wherein the captured images are time stamped based on time of capture to validate the timing of medication adherence (col 26 lines 4-54, claim 1, abstract).
Bunker teaches determining if the dose is consumed by the patient within a predetermined period of time based on the patient data sensed  (para 0039, abstract).
It would have been obvious to one skilled in the art to modify the system of Berg to include analyzing the captured images of patient activity to identify images that correlate with image data representative of various patient activity states associated with medication adherence, and wherein the captured images are time stamped based on time of capture to validate the timing of medication adherence, and determining if the dose is consumed by the patient within a predetermined period of time based on the analysis of the captured images and the patient data sensed and communicated by the one or more patient sensors, wherein the patient data comprises a biological response because it helps to guarantee the correct patient is taking the medication and the medication has been ingested and had its desired effect.
 
Allowable Subject Matter
Claims 2-11,13-15,17,18,20,21,23-25,27-34 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance: A system for dispensing medicine to a patient, the system comprising: a medicine dispenser comprising a plurality of object bins supported in respective openings positioned in a dispensing tray, wherein the plurality of object bins comprises circular bins of varied diameters that are positioned at varied distances from a center of the dispensing tray, a robotic arm configured to extend and retract in a direction perpendicular to a plane of the dispensing tray, the robotic arm having a gripper positioned at a distal end configured to grip a pill pills from that at least one of the plurality of object bins, and a dispensing chute positioned on the dispensing tray, wherein a relative 360-degree motion along a horizontal plane between the dispensing tray and the robotic arm positions the dispensing chute below the robotic arm, wherein the robotic arm is configured to release a gripped the pill into the dispensing chute, and the one or more patient sensor are configured to: transfer the patient data sensed and communicated by the one or more patient sensor to at least one of the pharmacy server and the physician server; update a prescription data based on the patient data; and control the medicine dispenser with at least one of the pharmacy server and the physician server to deliver a dose to the patient based on the prescription data, wherein the dose is delivered upon authentication of an authorized user via either or both of the image sensor or the biometric sensor, wherein the authorized user is selected from the patient or an authorized caregiver in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655